6 So.3d 96 (2009)
Ronald Lee CRAIG, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2874.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Ronald Lee Craig, in proper person.
Bill McCollum, Attorney General, and Juliet S. Fattel, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., LAGOA, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Ronald Lee Craig ("Craig") appeals an order denying his motion under Florida Rule of Criminal Procedure 3.800(a) requesting credit for additional jail time served. Because Craig's motion requests credit for jail time served after sentencing, we affirm the order without prejudice for the defendant to pursue administrative remedies with the Department of Corrections. See Hidalgo v. State, 729 So.2d 984 (Fla. 3d DCA 1999) (when seeking credit for time served after sentencing the defendant must exhaust administrative remedies with the Department of Corrections before requesting judicial relief). After exhausting such remedies, Craig may file a petition for writ of mandamus against the Department.
Affirmed.